Citation Nr: 1452526	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  09-37 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability (claimed as ear infections with secondary hearing loss and memory problems), to include as secondary to service-connected tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1965 to January 1967.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an August 20008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied service connection for ear infections with secondary hearing loss and memory problems.  A November 2008 rating decision confirmed and continued this denial. 

In October 2014, the Veteran testified before the undersigned Veterans Law Judge at a travel board hearing.  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the VBMS paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Here, the Veteran essentially contends that he incurred hearing loss in service due acoustic trauma when he supported the Howitzer unit and would work 8 to 12 hours with the radio teletype.  See October 2014 hearing transcript.  

First, while the Veteran's service treatment records have been referenced in examinations and RO decisions, they are not currently in the electronic claims file, and should be associated with the file upon remand.  

Next, during a February 2011 Decision Review Officer (DRO) hearing, the Veteran stated that he received a hearing test in 1967 or 1968 at the VA medical center (VAMC) in Wilkes-Barre, and that the examiner told him he had "borderline" hearing loss.  Upon remand, these records should be obtained.  

Third, the Veteran has contended that his hearing loss is worsened by his service-connected tinnitus.  The Veteran should be sent notification on how substantiate a claim for secondary service connection.

Finally, the Veteran has been afforded multiple examinations for hearing loss.  The first one was in October 2009.  However, the Veteran contended the examination was incorrect, as he never stated that he worked with textile machines before service.  In April 2011, the Veteran received a VA audiology examination to assess his tinnitus; however no opinion was given as to the nature and etiology of his hearing loss.  In February 2013, the Veteran was given another VA audiology examination; however, again no opinion was given as to the etiology of the Veteran's hearing loss.  

The Board finds that the VA examination reports are inadequate to determine direct or secondary service connection for the Veteran's hearing disability.  On remand, the Veteran must be afforded a new examination, to specifically include the nature and etiology of his hearing loss, and  whether his hearing loss was caused by or aggravated by the service-connected tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).  

Accordingly, the case is REMANDED for the following actions:

1.  Associate the Veteran's service treatment records with the electronic claims file. 

2.  Associate any relevant outstanding VAMC treatment records with the claims file, including any archived treatment records from the VAMC in Wilkes-Barre, Pennsylvania from 1967-1968.  

All efforts to obtain the additional evidence must be documented in the claims folder.  If the search for such records has negative results, documentation to that effect should be included in the claims files, and the Veteran should be notified.

3.  Notify the Veteran of what evidence is needed to substantiate the claims of secondary service connection for hearing loss disability.  Furnish the Veteran a 38 C.F.R. § 3.159(b) letter addressing his claims on a 38 C.F.R. § 3.310 (secondary service connection) basis.  The Veteran must be afforded an opportunity to respond. 

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his hearing loss.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination.

Specifically, the examiner must offer opinions as to:

a.  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hearing loss is etiologically related to service.

In doing so, the examiner's attention is invited to:

The Veteran's lay statements that he experienced acoustic trauma in service when he supported the Howitzer unit and would work 8 to 12 hours with the radio teletype.  See October 2014 hearing transcript.  

In rendering the above opinions, the examiner should consider that the absence of in-service evidence of disability during service, including at the separation examination, is not always fatal to service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

b.  Whether it is at least as likely as not (a 50 percent probability or greater) the Veteran's hearing loss was either (1) caused by or (2) is aggravated by his service connected tinnitus. 

If the examiner determines that the hearing loss is aggravated by tinnitus, the examiner should report the baseline level of severity of the hearing loss prior to the onset of aggravation.  If some of the increase in severity of the hearing loss is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

5.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



